Citation Nr: 0611989	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for low back 
strain with degenerative disc disease.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


REMAND

The appellant is a veteran who served on active duty from 
March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The veteran waived agency of original 
jurisdiction consideration of documents submitted at that 
time.

In the recently decided case of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Generally, a claimant is seeking to 
reopen a finally denied claim for service connection because 
there is either no evidence on one or more of the three 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam), elements to establish service 
connection or insufficient evidence on one or more of these 
elements.  Therefore, material evidence would be (1) evidence 
on an element where the claimant initially failed to submit 
any competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of VA determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  

In the present case, a review of the claims folder reveals 
that in light of the Kent decision, the notice provided to 
the veteran of what constitutes new and material evidence is 
defective.  This defect must be resolved prior to 
adjudication of this claim.  

In view of the foregoing, the case is remanded for the 
following:


1.  The RO is to examine the bases for 
the denial in the September 1991 
decision.  Thereafter, the RO is to 
provide the veteran with a notice letter 
that describes what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial.  The notice 
letter should include the Dingess 
requirements; i.e. a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  After the actions requested above has 
been completed to the extent possible; 
and, additional development, if deemed 
necessary, has been completed; and, after 
the veteran has been provided adequate 
opportunity to respond, the RO should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



